MEMORANDUM ***
Janik Tsaturyan and his wife Zartar Za-turyan, citizens of Armenia, petition pro se for review of the Board of Immigration Appeals’ decision that summarily affirmed the Immigration Judge’s (“LJ”) order denying them applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petitions.
Substantial evidence supports the IJ’s adverse credibility determination because Tsaturyan’s testimony, that he was harmed in Armenia on account of his Baha’i faith, is inconsistent with letters from the Baha’i National Spiritual Assembly. See id. at 964.
Because the petitioners failed to satisfy the lower standard of proof for asylum, it necessarily follows that they failed to satis*602fy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because the petitioners’ CAT claim is based on the same testimony that the IJ found not credible, and because they point to no other evidence that the IJ should have considered in making its CAT determination, substantial evidence supports the IJ’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.